Citation Nr: 0912319	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-36 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel





INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
November 1941 to April 1942; had recognized guerilla service 
from December 1943 to October 1945; and served in the Regular 
Philippine Army from October 1945 to February 1946.  The 
Veteran died in August 2001. The appellant is his surviving 
spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO) which denied 
service connection for the cause of the Veteran's death 
because evidence submitted was not new and material. 

Historically, the appellant filed the underlying claim for 
service connection for the cause of the Veteran's death in 
October 2001.  The RO denied that claim in an August 2002 
rating decision.  The appellant attempted to reopen her claim 
in September 2003.  The RO issued a rating decision in 
January 2004 and stated that new and material evidence had 
not been submitted.  

The appellant attempted to reopen her claim again in October 
2006.  After the RO issued the March 2007 rating decision, 
the appellant submitted a timely notice of disagreement in 
July 2007.  The RO subsequently issued a statement of the 
case (SOC) in September 2007 and concluded that the appellant 
did submit new and material evidence, but denied the claim 
for service connection for the cause of the Veteran's death 
on the merits.


FINDINGS OF FACT

1.  The appellant did not appeal a January 2004 rating 
decision that denied service connection for the cause of the 
Veteran's death.

2.  Evidence received since the January 2004 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
appellant's claim and raises a reasonable possibility of 
substantiating the claim.

3.  At the time of the Veteran's death, service connection 
was established for scars, shrapnel wound, left scapular 
region with retained metallic foreign bodies with a 10 
percent rating.

4.  The certificate of death reflects that the Veteran died 
at the age of 83 in August 2001.  The immediate cause of 
death was cardiorespiratory arrest.  The antecedent cause of 
death was multiple organ failure.  The underlying cause of 
death was massive sepsis.  Other significant conditions 
contributing to death were bronchopneumonia, hypertension and 
cardiomegaly.

5.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death. 
 

CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied reopening 
the appellant's claim for service connection for the cause of 
the Veteran's death is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008). 
 
2.  New and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 
 
3.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

The Board notes that disability ratings are not applicable to 
dependency and indemnity compensation (DIC) claims.  In the 
present appeal, VA did not provide the appellant with notice 
of the specific type of evidence necessary to establish an 
effective date.  Despite any inadequate notice in this 
regard, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a DIC claim, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

Prior to the initial adjudication of her DIC claim, the 
appellant received a letter from VA in November 2001 that 
advised her what information and evidence was needed to 
substantiate her DIC claim benefits, and also informed her of 
the information and evidence she needed to submit, to include 
enough information for the RO to request records from the 
sources identified by the appellant.  The letter also advised 
the appellant of the information and evidence that would be 
obtained by VA, namely, evidence such as medical records and 
records from other Federal agencies.  The appellant was also 
informed of the condition for which the Veteran was service-
connected for at the time of his death. 

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant in September 
2003 and October 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.

The Veteran's certificate of death, service records, VA 
treatment records, VA examination reports, private treatment 
records, lay statements and a VA opinion have been associated 
with the claims file.  The Veteran's service records indicate 
that any enlistment physical examination reports were lost or 
destroyed in war, and that separation examination reports 
were not available.  See September 10, 1948 VA Form 3101(A).  
The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain the Board's findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
U.S. Court of Appeals for Veterans Claims (CAVC or Court) 
declined to apply an 'adverse presumption' where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases).


VA has provided the appellant with every opportunity to 
submit evidence and arguments in support of her claim, and to 
respond to VA notices.  The appellant has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.

B.  Law and Analysis

1.  New and material evidence

A January 2004 decision denied reopening the appellant's 
claim for service connection for the cause of the Veteran's 
death.  Although the RO reopened the claim and has 
adjudicated the issue of entitlement to service connection on 
the merits in a September 2007 SOC, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the January 2004 
decision became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  Only 
evidence presented since the last final denial on any basis 
will be considered in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record was insufficient to establish a 
relationship between the Veteran's cause of death and an 
injury, disease or event in service.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of a private medical opinion from Dr. G.C.T. dated January 
2007.  The doctor stated that the foreign metallic bodies 
present in the Veteran's left and lower lung zone did not 
directly cause death, but may have aggravated the Veteran's 
pneumonia.

There is also a private medical opinion from Dr. C.M.G dated 
October 2006.  The doctor stated that the retained metallic 
foreign body was etiologically related to the Veteran's cause 
of death.

The appellant also submitted private treatment records from 
November 2000.  These records reflect diagnoses of chronic 
obstructive pulmonary disease (COPD), emphysema, pneumonia, 
cardiomegaly, hypertension, and septic shock.


The Board finds that the evidence received since the last 
final decision, specifically the two private medical 
opinions, is new and material.  The evidence raises a 
reasonable possibility of substantiating the appellant's 
claim because it goes to a previously unestablished fact of 
whether the Veteran's cause of death was related to his 
service. 
 
As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, in the September 2007 
SOC, the RO reopened and considered the appellant's claim on 
the merits.  The statement of the case provided the appellant 
with the laws and regulations pertaining to consideration of 
the claim on the merits. Also, the appellant has provided 
arguments addressing her claim on the merits in her 
substantive appeal to the Board.  See November 2007 VA Form 
9.  The Board therefore finds that, given that the appellant 
had adequate notice of the applicable regulations and has had 
the opportunity to submit argument and evidence on the merits 
of her claim, she would not be prejudiced by the Board's 
review of the merits of the claim at this time. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

2.  Service connection for the cause of the Veteran's death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including hypertension, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Veteran died in August 2001.  The certificate of death 
stated that the immediate cause of death was 
cardiorespiratory arrest.  The antecedent cause of death was 
multiple organ failure.  The underlying cause of death was 
massive sepsis.  Other significant conditions contributing to 
death were bronchopneumonia, hypertension and cardiomegaly.

As noted, the Veteran's service treatment records are not 
available.  However, the appellant submitted a statement 
dated January 1946 from Dr. F.B, who reported that he treated 
the Veteran for malaria and dysentery beginning in May 1942, 
and that the Veteran recovered after several months.

In a statement dated June 1953, Dr. V.V.C. stated that he 
treated the Veteran from March 1945 to May 1945.  V.V.C. 
stated that during this period, the Veteran experienced 
chills and fever for several hours a day, accompanied by 
drenching sweats every other day.  He experienced pain in the 
back of his thigh and lower back, headaches, body tremors, 
weakness, rheumatic pains, dizziness, and sleep disturbances.  
V.V.C. noted that these symptoms are based upon his memory of 
the events.

Post-service private treatment records indicate that the 
Veteran underwent a chest x-ray in August 1947.  The treating 
radiologist noted metallic foreign bodies in the soft tissue 
of the left shoulder and lower portion of the thoracic cage, 
but stated that the chest was otherwise radiologically 
healthy.

A VA examination was conducted in January 1950.  The Veteran 
reported pain at times in the scar of his shrapnel fragment 
wound.  He also reported some weakness and irritability, as 
well as chills and fever about once a month.  The examiner 
noted the Veteran's scars but found no keloid, tenderness, or 
palpable foreign body.  There were no residuals of injury to 
the trapezius muscle and no atrophy of the left upper 
extremity.  The examiner found no retraction, diminished 
resistance, or rales in the Veteran's chest.  Both pulmonary 
fields were clear except for the presence of the metallic 
foreign bodies in the soft tissue of the hemithorax.  The 
Veteran was diagnosed with residuals of a shrapnel fragment 
wound, specifically a scar and retained metallic foreign 
bodies.

Radiography of the chest conducted in February 1953 showed 
fibrotic, calcified infiltration on both lung folds, 
particularly in the upper third right with increased broncho-
vascular lung markings.  The Veteran was diagnosed with 
residual shrapnel; neuritis in the left back, left lumbar, 
and upper and lower extremities; and chronic, fibroid, 
bilateral tuberculosis.

Private treatment records also show a visit in June 1953.  
The Veteran reported shooting and neurologic pain in the left 
lumbar region, radiating upward to the left shoulder blade 
and downward to the waistline.  He reported a variety of 
symptoms, including pain, coughing, palpitations, headaches 
and dizziness accompanied by blurred vision, and vasomotor 
disturbances occurring suddenly without any apparent cause.  
He also reported a general weakness of the body and was quick 
to fatigue, and had sleep disturbances, irritability and body 
tremors.  The treating physician found slight tenderness in 
the left lumbar region, certain limitations of motion, 
tenderness in the knees, as well as the back and lumbar 
spines.  X-ray findings revealed increased broncho-vascular 
markings, accentuated on the right side.  There were a few 
calcified spots in the left lung field.  The metallic foreign 
bodies were scattered in the interstitial space on the left 
side.  The Veteran was diagnosed with mild rheumatoid 
arthritis in the hips, lumbar spine and both knees.  He was 
also diagnosed with nervousness, scars in the left supra-
clavicular and left lumbar regions, and metallic foreign 
bodies in the interstitial space of the left side.

The Veteran was seen again in June 1954.  This visit yielded 
physical findings similar to the Veteran's June 1953 visit.  
X-ray findings showed metallic foreign bodies scattered in 
the interstitial space, but otherwise the chest was 
fluoroscopically healthy.  The Veteran was diagnosed with 
residuals of a shrapnel wound, including retained metallic 
bodies, as well as rheumatism and neurosis.

Private treatment records indicate the Veteran was seen in 
July 1956.  He reported numbness in the area of his body 
where he had sustained shrapnel wounds.  He also reported 
rheumatic pains at the shrapnel wound sites and at the 
waistline, particularly during cold or rainy weather.  He was 
diagnosed with multiple neuroritis, foreign metallic bodies 
and rheumatic diathesis.

Additional private treatment records show the Veteran was 
seen in April 1971.  He complained of pain, weakness and 
numbness in his back left upper shoulder, at the site of his 
shrapnel scar, in his left chest, and in his left arm.  He 
was diagnosed with shrapnel wounds, residual scars, and 
weakness in the left arm due to complications.

An additional VA examination was conducted in May 1975.  The 
Veteran complained back pain, weakness, and that he caught 
colds easily.  X-ray findings were compared to a previous 
examination conducted in July 1973.  Records of a July 1973 
examination are not associated with the claims file.  
However, the examiner concluded that there were no 
significant changes in the fibrotic densities in the right 
upper lung since July 1973.  The examiner also found the rest 
of the lung fields to be clear.  The metallic foreign bodies 
were embedded in the soft tissues of the left posterior 
thoracic wall, both being quite superficial and in the 
subcutaneous tissues.  The examination revealed nothing else 
of note.

Private treatment records show the Veteran was seen in 
February and June 1976, and again in November 1983.  During 
all three visits, the Veteran complained of pain and numbness 
in his back and left upper extremity.

Additional private treatment records show the Veteran was 
seen in December 1996.  He reported dizziness, epigastric 
pain, and numbness of both lower extremities.  He was 
diagnosed with hypertension.

The Veteran underwent a VA examination in September 1997.  X-
rays showed two small retained metallic foreign bodies in the 
muscles of the left posterior chest wall.  The lung fields 
were clear and possibly slightly hyperlucent.  The thoracic 
cage was normal, and the aortic arch was ectatic with patchy 
intimal calcifications.

Private treatment records indicate the Veteran was seen in 
May 1998.  He complained of a cough.  He was diagnosed with 
chronic bronchitis.

The Veteran was seen again in June 1998.  He was diagnosed 
with acid peptic disease.

Private treatment records reflect that the Veteran was seen 
in August 1999.  He again reported a cough, and was again 
diagnosed with chronic bronchitis.
Private treatment records from November 2000 show the Veteran 
was admitted for a cough, breathing difficulties and fever.  
He was diagnosed with COPD, emphysema in acute exacerbation, 
pneumonia, peptic ulcer disease, hypertension and 
cardiomegaly.  

Additional private treatment records indicate that in June 
2001, the Veteran was again admitted for breathing 
difficulties, as well as possible seizures, later identified 
as chills.  He was again diagnosed with COPD, emphysema, 
pneumonia, hypertensive cardiovascular disease, and 
cardiomegaly.  

A July 2001 x-ray noted hazy infiltrates in the right lower 
lung zone, an enlarged heart with left ventricular 
prominence, a dilated aorta, and blunted left costo-phrenic 
sinuses, in addition to the foreign metallic bodies in the 
left mid and lower lung zones.

The appellant also offered her own statements regarding the 
state of the Veteran's health and submitted two "buddy 
statements" in support of her claim.  The appellant, as a 
lay person, has not been shown to be capable of making 
medical conclusions, thus, her statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the appellant is competent 
to report what she observed, she does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the appellant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the appellant is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.   See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See Barr. 

The issue on appeal does not involve simple medical 
assessments.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations.  She is not competent to provide a 
complex medical opinion regarding the etiology of the 
Veteran's death.  See Barr.  Thus, the appellant's lay 
assertions are not competent or sufficient.

Similarly, the "buddy" statements submitted in support of 
the appellant's claim have no probative value regarding the 
etiology of the Veteran's death.  The statement from G.I., 
dated January 1946, did not include any observations relevant 
to the state of the Veteran's health.  

In a joint statement dated June 1953, F.P. and P.C. stated 
that they served with the Veteran in 1945.  They observed the 
Veteran experience or complain of joint pain, lack of 
appetite, weakness and sleep disturbances.  They also 
reported that the Veteran experienced recurrent malaria 
attacks accompanied by fever, headaches, fatigue, frequent 
coughing, dizziness and a loss of strength.  They observed 
these symptoms in February and March of 1945, as well as 
February 1946.

The evidence of record does not show complaints, findings, 
treatment, or diagnoses of sepsis, pneumonia, hypertension or 
cardiomegaly during service.  They were not manifest during 
service, nor was hypertension manifest during service or 
within 1 year of separation.  There is no competent medical 
evidence which establishes a nexus between service and post-
service diagnoses of sepsis, pneumonia, hypertension or 
cardiomegaly.  The appellant has not alleged that the Veteran 
experienced these conditions during service.  The earliest 
diagnosis of any of these conditions was December 1996, over 
50 years after separation from service.

Thus, there is no etiological nexus between the Veteran's 
causes of death and service.

It is the appellant's contention that the Veteran's service-
connected scars, shrapnel wound, left scapular region with 
retained metallic foreign bodies, caused or contributed 
substantially or materially to cause the Veteran's death 
because they were of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effects of other diseases causing death.

As noted, the Veteran's service-connected scars were rated as 
10 percent disabling.  However, prior to his death in August 
2001, the Veteran was having considerable medical problems 
due to nonservice-connected disabilities.  As noted earlier, 
private treatment records indicate that in September 1997, 
the Veteran was admitted for dizziness, epigastric distress, 
and numbness of both lower extremities.  He was diagnosed 
with hypertension.  In May 1998, and again in August 1999, 
the Veteran was diagnosed with and treated for chronic 
bronchitis.  Private treatment records from November 2000 
show the Veteran was admitted for a cough, breathing 
difficulties and fever.  He was diagnosed with COPD, 
emphysema in acute exacerbation, pneumonia, peptic ulcer 
disease, hypertension and cardiomegaly.  Additional private 
treatment records indicate that in June 2001, the Veteran was 
again admitted for breathing difficulties, as well as 
possible seizures, later identified as chills.  He was again 
diagnosed with COPD, emphysema, pneumonia, hypertensive 
cardiovascular disease, and cardiomegaly.  Private treatment 
records from July 2001 include an x-ray report.  The treating 
radiologist noted hazy infiltrates in the right lower lung 
zone, an enlarged heart with left ventricular prominence, a 
dilated aorta, and blunted left costo-phrenic sinuses, in 
addition to the foreign metallic bodies in the left mid and 
lower lung zones.  

Unfortunately, he developed sepsis, pneumonia, hypertension 
and cardiomegaly.  These disabilities are not shown by 
credible evidence to be the result of his service-connected 
shrapnel wound residuals.

The appellant submitted additional private treatment records 
dated November 2000.  However, these records only address 
treatment the Veteran received shortly before his death.  
They do not establish a link between the Veteran's death and 
his service or service-connected disability.

The appellant submitted a private medical opinion from Dr. 
G.C.T., received by VA in June 2007.  With respect to the 
retained foreign metallic bodies located in the Veteran's 
left and lower lung region, the opinion stated that, while 
they did not directly cause the death, they "may have 
aggravated the condition, considering it can cause 
restriction in adequate chest excursion, which is vital 
especially when the pulmonary function is doubly compromised 
by disorder of the lung parenchyma as in Pneumonia."  
However, Dr. G.C.T. also stated that he signed the Veteran's 
death certificate in his capacity as municipal health officer 
and that he never treated the Veteran and was not present at 
his death.  He based his certification of death solely on the 
information and history given to him by the Veteran's 
granddaughter.  There is no indication that he reviewed the 
Veteran's treatment records.

The appellant also submitted an additional private medical 
opinion from Dr. C.M.G. dated October 2006.  He noted the 
metallic foreign bodies retained in the Veteran's body near 
important organs such as the lungs and heart.  He also noted 
sepsis, defined as poisoning of the body by products of 
bacteria or microscopic organisms, was the underlying cause 
of death.  He then opined that the retained metallic foreign 
bodies were etiologically related to the Veteran's cause of 
death.  The doctor indicated he based his opinion on the 
Veteran's medical records, specifically a radiographic report 
dated May 1958.

A VA medical opinion was also provided in March 2007.  The 
examiner stated that it was less likely than not that the 
Veteran's service-connected disability was related to the 
cause of death.  The examiner stated that the metallic 
foreign bodies were located in the soft tissues and had been 
there since 1946.  There was no intrapleural or intrathoracic 
involvement on chest x-rays.  There was no mention of the 
scars or metallic foreign bodies as a contributing cause of 
death.  The examiner opined that if there was a penetrating 
shrapnel wound, it would have produced significant lung 
collapse and should have been treated producing minimal 
residuals.  However, the Veteran did not exhibit any injury 
other than the limitation of motion of his left shoulder.

While the appellant's private opinions suggest a nexus 
between the Veteran's causes of death and his service-
connected disability, the Board has given considerably more 
weight to the opinion of the VA examiner as the reasoning in 
this report is explicitly set forth in a clear manner and is 
based on sound medical principles relevant to the facts and 
after review of the Veteran's claim file.  The VA examiner 
provided reasons and bases for his conclusion and pointed to 
evidence which supported the conclusion.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  The VA opinion is also 
supported by treatment records up to the Veteran's time of 
death.

The private opinion of Dr. G.C.T. did not provide reasons or 
bases to support the final conclusion, and did not discuss 
the Veteran's treatment history in a detailed manner.  The 
private opinion of Dr. C.M.G. similarly lacks reasons or 
bases to support his conclusion regarding etiology.

Based on the VA examiner's opinion, the Board finds that the 
Veteran's service-connected disability did not cause or 
contribute substantially or materially to the Veteran's 
death.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's cause of death is related to service, or to a 
service-connected disability.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the appellant's claim.


ORDER

New and material evidence having been received, the claim for 
service connection for the Veteran's cause of death is 
reopened; the appeal is granted to this extent only.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


